Title: From John Adams to George Washington Adams, 29 August 1815
From: Adams, John
To: Adams, George Washington



Dear George
Quincy August 29. 1815

I received yr last, with great pleasure and with Still more your Sensible Letter of the 17th of July, No. 4. I had before received No. 1. and No. 5.—Numbers 2. and three are behind Still lingering on their passage
I congratulate you on the fresh Lawrells acquired by our Naval Heroes in the Mediterranean. They have now carried the Arms of their Country in tryumph beyond the Pillars of Hercules.
I need not trouble you with my Advice in your Studies, because your Father is much better qualified than I am to give you all necessary directions. Your Employment in copying will improve you in thinking Writing and Composition faster than you can imagine. Where is the Youth, who has such Models as your Father and Mother? You and your Brothers have a great responsibility incumbent upon for a wise improvement of Such peculiar Advantages.
The Gentlemen gone to Holland have been unfortunate in the Death of my noble hearted Friend De Gyselaer in Leyden to whom they had Letters from Mr Van der kemp and from me.
My very cordial Approbation cannot be witheld, from Mr Saunders for his generous manly and noble Spirit of Patriotism, an example worthy of Imitation by great numbers of Lawyers Physicians Priests and Magistrates who have never crossed the Atlantic Ocean.
My dear George,! I have lost my first and only great grand child! Your Father and Mother will feel this affliction as I do. It will excite recollection in them as it does in me, that can never be forgotten. They knew the beauty and the promise of the flowr better than I did, who never Saw it. You and your Brothers must prepare Yourselves for these tender Emotions, and affecting Vicissitudes, though at present you can have no conception of them. My Love to Father Mother John and Charles and accept it / for yourself from
John Adams